Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed, and respondent Lawrence Lloyd Bruckner is suspended from the practice of law for 5½ months and until he successfully completes a professionalism seminar approved by the Adminstrator. Respondent Lawrence Lloyd Bruckner shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.